Case 1:20-cv-11358-LTS Document 3-1 Filed 07/20/20 Page 1 of 5




            EXHIBIT 1
          Case 1:20-cv-11358-LTS Document 3-1 Filed 07/20/20 Page 2 of 5



                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

                 Plaintiffs,                      Case No. __________________
v.

WHOLE FOODS MARKET, INC.

                 Defendants.



                   AFFIDAVIT OF SUVERINO FRITH IN SUPPORT OF
                 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Suverino Frith, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for approximately two

        years.

     3. I work at the Whole Foods located at 340 River Street in Cambridge,

        Massachusetts. I am Black.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees to wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, my co-worker, Savannah

        Kinzer, approached me, informed me that fellow Whole Foods workers at other

        locations had begun wearing Black Lives Matter masks to work at Whole Foods,

        and that they had been sent home for wearing the masks. She gave me a Black
     Case 1:20-cv-11358-LTS Document 3-1 Filed 07/20/20 Page 3 of 5



   Lives Matter mask and told me she was organizing employees to wear the

   masks.

6. On June 24, twelve of my co-workers and I put on Black Lives Matter masks

   in solidarity with the movement, and to oppose discrimination by Whole Foods.

7. In response, many of us were spoken to by management and told we were in

   violation of the dress code and got sent home.

8. I felt insulted and offended that my employer was telling me I could not wear a

   mask that said my life matters. I felt targeted by Whole Foods, since the

   company regularly responds to current events, for example, by allowing workers

   to wear seasonal apparel or holiday attire, but was refusing to support me in

   asserting my life matters and was refusing to support me as an employee.

9. The next day, thirteen people again wore the Black Lives Matter masks to work

   and were sent home for being in violation of the dress code.

10. I was surprised and disappointed by Whole Foods disciplining and retaliating

   against us for wearing the masks. I expected that Whole Foods would support

   us in wearing the Black Lives Matter masks because the company claims to be

   inclusive and support all of its employees and has publicly supported the

   movement, including posting a statement on its website in support of the Black

   Community.

11. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.
     Case 1:20-cv-11358-LTS Document 3-1 Filed 07/20/20 Page 4 of 5



12. However, Whole Foods has not consistently enforced this policy. I have worn a

   tee-shirt with a Champions logo many times, in violation of the dress code, and

   have never been spoken to or disciplined.

13. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter Masks by sending employees who

   wear the Black Lives Matter masks home without pay and assigning employees a

   disciplinary point for each time they are sent home.

14. Each time I have worn the Black Lives Matter mask, I have been sent home

   without pay and received a disciplinary “point.”

15. My co-workers who have worn the Black Lives Matter mask have also been sent

   home each time they have worn the mask to work and have been assigned

   disciplinary “points”.

16. I have been sent home without pay for wearing a Black Lives Matter mask a

   number of times now (approximately thirteen). I have worn the mask to nearly

   every shift I was scheduled to work from June 24 through the present. Each time

   I have been disciplined and sent home without pay.

17. As a result of the disciplinary points I have accumulated for wearing a Black

   Lives Matter mask, I have received a written warning, and am two points away

   from a final warning.

18. If I receive six more disciplinary points, I will be fired.

19. Despite these warnings and the discipline that I have received, I continue to wear

   my Black Lives Matter mask because I believe that Whole Foods is

   discriminating against me by refusing to support me and by targeting employees
         Case 1:20-cv-11358-LTS Document 3-1 Filed 07/20/20 Page 5 of 5



       who wear the Black Lives Matter masks, while allowing a host of other dress

       code violations.

   20. I believe that Whole Foods is discriminating and retaliating against me because I

       am being disciplining for wearing the Black Lives Matter masks, and against

       other workers who associate with me and who are advocating for me (and for our

       many other Black Whole Food employees across the county), by disciplining us

       for wearing Black Lives Matter masks.

   21. I have continued to wear my Black Lives Matter mask to protest against Whole

       Foods’ discriminatory policy of selectively enforcing its dress-code.

   22. I want to keep wearing my Black Lives Matter mask at work, but am concerned

       that, if I do, I will be fired. It would be difficult for me to lose my job. I live at home

       with my mom and if I lost my job I would be unable to continue contributing to the

       household bills, and would be unable to keep paying down interest my student

       loans (I am a third year Computer Science major at Worcester Polytechnic

       Institute). I am worried that if I lose my job I will burden my mom more

       financially, and she is attempting to apply for a loan for a new home right now. I

       have no other paying job (I am also currently working in an unpaid internship in

       my area of study) and rely on Whole Foods for income.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on     07/19/2020
                      .



                                                            ______________________
                                                            Suverino Frith
